Citation Nr: 1403773	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-37 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the period from December 11, 2006 to January 27, 2008.


REPRESENTATION

Veteran represented by:	Michael Miskowiec, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active service from June to August 1991 and from June 2004 to August 2005, including in Iraq in support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a November 2012 decision, the Board found that the appeal stemmed from a July 2008 rating decision that denied a rating in excess of 30 percent for PTSD.  Based on a partial grant of benefits by way of a January 2009 rating decision, the issue before the Board was entitlement to a rating in excess of 50 percent, with the appeal period under consideration beginning on January 28, 2008 (the date the Veteran submitted a document requesting an increase in benefits).  The Board also referred the issue of entitlement to an effective date prior to January 28, 2008 for the assignment of this 50 percent rating, finding that the issue was not before it and that the Agency of Original Jurisdiction (AOJ) has not yet adjudicated the matter.

In the November 2012 decision, the Board also referred additional issues and remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The issue of entitlement to TDIU has not yet been returned to the Board. 

The Veteran appealed the November 2012 decision to the Court of Appeals for Veterans Claims (Court).  By way of an August 2013 order, the Court granted a joint motion to partial remand (JMPR).  In the JMPR, the parties to the motion characterized the Board's referral of the issue of a higher rating prior to January 28, 2008 as a denial and vacated this denial.  Therefore, the only issue currently before the Board is entitlement to a higher rating for PTSD for this earlier period.

Previously, a videoconference Board hearing was held at the RO in May 2012; unfortunately, a transcript of that hearing could not be obtained.  After the Veteran agreed to a new Board hearing, a Central Office Board hearing was held in October 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.


FINDING OF FACT

For the period between December 11, 2006 and January 27, 2008, the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

For the period between December 11, 2006 and January 27, 2008, the criteria for a 70 percent rating, and no higher, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the November 2012 decision, the Board only considered the period from January 28, 2008 forward to be under review.  Within the JMPR, the Veteran's attorney and the Secretary's representative ("the parties") outline a basis for finding that the claim on appeal did not stem from July 2008 rating decision (as found by the Board in the November 2012 decision), but rather stemmed from the original November 2007 rating decision that granted service connection for PTSD, assigning a 30 percent rating effective December 11, 2006.  Specifically, citing to Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011), the parties highlight the Federal Circuit's interpretation of 38 C.F.R. § 3.156(b) in regard to the effect of submitting new and material evidence within one year of a decision.

In this appeal, the Veteran submitted within a year of the November 2007 rating decision additional evidence regarding his absences and discipline from work as part of a contention that the service-connected PTSD was causing more severe occupational impairment warranting a higher rating for PTSD..  In short, when considering Bond, the Board finds that the additional evidence submitted within a year of the rating decision constitutes new and material evidence and that, therefore, the January 2009 rating decision remained pending at the time of the Veteran's Notice of Disagreement.  This appeal is for an initial higher rating.

As discussed in the Introduction, the parties JMPR was limited.  The parties did not disturb the 70 percent rating assigned as of January 28, 2008, but instead, only vacated the decision for a prior period.  Moreover, the parties also stated in the JMPR that the appellant agreed, "under the advice of counsel, that should the Board conclude on remand that his claim has remained pending since December 11, 2006, that an award of a 70% rating for his service-connected PTSD, effective December 11, 2006, would constitute a complete grant of benefits sought" and thus, there would not be any prejudice in not first remanding this matter for adjudication.  The Board finds that the parties therefore have defined for the Board what a full grant is for this appeal.  As briefly detailed below, the Board grants the full benefit sought.

Based on this full grant of the benefit sought, any error in providing notice and assistance under the Veterans Claims Assistance Act of 2000 (VCAA) is harmless.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Similarly, any potential deficiency in the conduct of the Board's hearing has been rendered harmless.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that 38 C.F.R. § 3.103(c)(2) imposes on a VA hearing officer (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked). 

In the prior decision, the Board outlined the law and evidence relevant to a higher rating for PTSD. At that time, the Board found that the evidence of social and occupational impairment warranted a 70 percent rating.  The purpose of this new decision is to consider whether the evidence warrants that same rating for the earlier period from December 11, 2006 to January 27, 2008.

As outlined in the prior Board decision, a 70 percent rating is assigned under DC 9411, located in 38 C.F.R. § 4.130 (2013), for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

The evidence from the period stretching a little less than 14 months (December 11, 2006 to January 27, 2008) prior to the current effective date of the 70 percent rating substantially mirrors the subsequently dated evidence.  Although there is some indication of increased severity in later years, with symptoms such as suicidal ideation developing and panic attacks increasing, the Board cannot find a basis for finding that the disability significantly worsened as of January 28, 2008.  See Fenderson, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 21 Vet. App. 505 (2007). 

Importantly, the evidence well documents that the Veteran was experiencing significant problems at work which began prior to the original December 11, 2006 claim, to include the Veteran undergoing arbitration at work.  Throughout the period now under consideration, the Veteran had the issues of "crying spells," problems in his relationships with his children and others, sleep disturbance, and memory and concentration issues.  Further, although evidence such as the October 2007 VA examination report, does not in of itself support a 70 percent rating during this period, as a whole, the evidence supports a finding that the Veteran's PTSD symptoms throughout this period caused occupational and social impairment more nearly approximate the criteria for the 70 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

As discussed above, the grant of the 70 percent rating for the period between December 11, 2006 and January 27, 2008 represents the full benefit sought on appeal.  As such, it is unnecessary to consider whether a total (100%) rating was warranted for this time period or entitlement to an extraschedular rating under 38 C.F.R. § 3.321 (2013).  Lastly, as noted, the claim for entitlement to TDIU remains in remand status.


ORDER

For the period between December 11, 2006 and January 27, 2008, entitlement to a 70 percent rating, and no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


